The offense is murder; the punishment, death.
This cause has not been submitted on the merits. Prior to such submission appellant submits an application for certiorari in which she requests this court to issue an order directing the district clerk of Harris County to incorporate in the record certain bills of exception which the court below refused to approve. Further it is requested that said clerk be directed to forward to this court a copy of the court reporter's notes in question and answer form. *Page 136 
The application for certiorari is not accompanied by certified copies of the bills of exception sought to be now inserted in the record. In Savage v. State, 272 S.W. 193, appears the statement that the application must be accompanied by such copies in order that this court may know whether it is necessary or of avail that the record be corrected. See also Luman v. State, 20 S.W.2d 1064; Metcalf v. State,  27 S.W.2d 807; McElreath v. State, 56 S.W.2d 462.
We find in the record a narrative statement of facts duly approved by the trial judge. It appears that the copy of the court reporter's notes to which we have referred was not approved by the trial judge. Under the circumstances, it would avail appellant nothing to have same before this court.
The application for certiorari is denied.
Denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON REHEARING ON APPLICATION FOR CERTIORARI.